475 So. 2d 768 (1985)
CITY OF NEW ORLEANS
v.
Neal BALLANSAW.
No. 85-K-1198.
Supreme Court of Louisiana.
September 27, 1985.
PER CURIAM.
After his conviction in municipal court was affirmed by the criminal district court, defendant appealed to the court of appeal, which dismissed on the basis of lack of jurisdiction. The appropriate procedure for the court of appeal under such circumstances is to treat the appeal as an application for supervisory writs and to rule on the merits of the application. Accordingly, the application is granted, and the case is remanded to the court of appeal to consider relator's appeal as an application for supervisory writs.